Citation Nr: 1454331	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left thumb disorder.

3.  Entitlement to service connection for a testicular disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a right anterior thigh disorder.

6.  Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from October 1992 to February 1999.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In addition to the issues noted on the title page, the RO also denied service connection for a left ankle disorder in the December 2009 rating decision and the Veteran entered a notice of disagreement in January 2010 as to such denial.  However, a July 2012 rating decision granted service connection for such disorder.  Therefore, as such is a full grant of the benefits sought on appeal with respect to this issue, it is no longer before the Board.

The Board observes that an August 2012 statement from the Veteran, which was accepted as his substantive appeal, indicates that he was specifically challenging the denial of his claim for service connection for a low back disorder.  However, in a June 2014 supplemental statement of the case, the RO adjudicated all of the issues noted on the title page and, in July 2014, certified all six issues for appeal.  Therefore, as the RO has taken actions to indicate to the Veteran that all six issues noted on the title page are on appeal, and took no steps to close the appeal, the requirement that there be a substantive appeal with respect to the remaining five issues is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of both the Virtual VA and VBMS files reveal the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  



FINDINGS OF FACT

1.  A left hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  A left thumb disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  A testicular disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

4.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's service discharge.

5.  A right thigh disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

6.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for service connection for a left thumb disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  The criteria for service connection for a testicular disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a right thigh disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits. 
In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a November 2008 letter, sent prior to the December 2009 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The November 2008 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Board observes that the Veteran reported in his VA-Form 21-526 that he sustained testicular pain in March 1995 and that he was treated for such at Kenner Army Medical Center in Ft. Lee, Virginia.  Moreover, in an undated statement, the Veteran also reported that, while he was stationed at Ft. Sam Houston, Texas, he sustained an injury to his scrotum that required him to stay in the hospital three days.  The Veteran further reiterated this report during the August 2012 VA examination.  Indeed, he stated that, while stationed at Ft. Sam Houston in February 1992, he sustained an injury to the testicular area and was hospitalized at Brooke Army Center.  The Board observes that the Veteran's active duty period began in October 1992.  Furthermore the evidence does not show, nor does he indicate he had any service prior to October 1992.  Indeed, in the same undated statement, the Veteran reports his active service dates from October 1992 to February 1999; as well as his subsequent Reserve duty from February 1999 to October 2003.  The service treatment records include an October 1995 visit in regard to the Veteran's complaints of testicular pain, and during that visit he references one episode three years prior relevant to his testicles.  He did not report any 3-day hospital stay.  As such, the Board finds that, based on the Veteran's report of inconsistent dates surrounding the treatment of his testicular disorder and the fact that the service treatment records appear to be complete, there are no missing service records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in July 2009, March 2012, and August 2012 with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and appropriate physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining additional VA examinations and opinions regarding the issues have been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Left hip disorder

The Veteran contends that he has a left hip disorder due to his military service.
Service treatment records include a November 1995 record that documents the Veteran's complaint of left hip pain after playing basketball.  An X-ray taken during the visit was negative for any fracture or abnormalities.  Left hip contusion was diagnosed.  There is no further documentation relevant to the Veteran's left hip.  A July 1998 service discharge examination noted that the Veteran's lower extremities were normal upon clinical evaluation.  In a July 1998 Report of Medical History (RMH), the Veteran denied any problems with his joints.

Post-service treatment records show no specific treatment for a left hip disorder.

On a July 2009 VA examination, the Veteran reported that he had been diagnosed with left hip osteoarthritis.  He indicated that he currently experiences stiffness and pain, and difficulty with standing and walking.  Physical examination only revealed tenderness.  X-ray was normal.  The examiner diagnosed hip strain.

On an August 2012 VA examination, the Veteran reported that, since the fall on active duty in 1995, he has experienced pain while standing, walking, going up steps, and getting in and out of a car involving the left hip.  The examiner noted that the pain is indistinguishable from that coming from the back.  The Veteran reported that he was not under any treatment for a left hip condition.  Physical examination was unremarkable.  The examiner stated that the Veteran's left hip condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there is no objective pathology in the left hip as the examination and X-rays were normal.  He noted that the Veteran's left hip pain was referred pain from the back.

Several statements from the Veteran, his wife, and friends attest that the Veteran suffers from left hip pain.

While the medical evidence of record shows that the Veteran has a diagnosis of left hip strain as noted at the July 2009 VA examination, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the August 2012 VA examiner's opinion that the Veteran's claimed condition was less likely related to service as there was no objective pathology of the left hip, as demonstrated by the normal examination and X-rays.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the August 2012 VA examiner's opinion.  

The Board notes that the Veteran has generally contended on his own behalf that his left hip disorder is related to his service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current left hip symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left hip disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a left hip disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  

Therefore, while the Veteran is competent to describe his purported symptoms of a left hip disorder during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service left hip injury and his claimed left hip disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service left hip injury as well as the current nature of his left hip disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the he had experienced left hip pain since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions.  

In this regard, while the Veteran has alleged that he suffered from left hip pain since the documented November 1995 complaint in service, his service treatment records were negative for any additional left hip complaints and he denied any such symptoms in his July 1998 RMH.  Moreover, a July 1998 service discharge examination found the Veteran's lower extremities to be normal.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his continuous in-service onset of symptoms to be not credible.    

Therefore, the Board finds that the Veteran's left hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's single in-service left hip complaint.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left hip disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left thumb disorder

The Veteran contends that he has a left thumb disorder due to his military service.

Service treatment records include a September 1993 record that documents the Veteran injured his left thumb after playing football.  An X-ray taken during the visit was negative for any fracture or abnormalities.  Left ulnar collateral ligament (UCL) thumb sprain was diagnosed.  The Veteran was also seen in October 1993 for a left thumb injury due to playing football.  A mild strain was diagnosed and the Veteran was given a thumb spica splint.  There is no further documentation relevant to the Veteran's left thumb.  A July 1998 service discharge examination revealed that the Veteran's upper extremities were normal upon clinical evaluation.  In a July 1998 RMH, the Veteran denied any problems with his joints.

Post-service treatment records show no specific treatment for a left thumb disorder.

On a July 2009 VA examination, the Veteran reported that he had been diagnosed with left thumb trauma.  The Veteran reported that he currently experiences constant thumb knuckle pain, and that the pain is caused when opening jars or carrying objects.  Physical examination was essentially unremarkable.  X-ray of the left hand was normal.  Thumb strain was diagnosed.

On a March 2012 VA, the Veteran denied any pain in his left thumb.  Physical examination revealed that the Veteran had normal motion and grip with the left hand.  There was no swelling or redness.  There was normal opposition of thumb to fingers.  There was normal range of motion.  X-ray was normal.  The examiner assessed left thumb UCL injury resolved without residuals.  The examiner opined that the Veteran's left thumb condition is less likely as not related to the sprain incurred in or during active duty.  The examiner found that the Veteran did not report any left thumb condition during the examination.  Moreover, she observed, that upon review of the Veteran's claims file, documentation revealed a left thumb injury without examination findings of residuals.

While the medical evidence of record shows that the Veteran has a diagnosis of left thumb strain as noted at the July 2009 VA examination, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the March 2012 VA examiner's opinion that the Veteran's claimed condition was less likely related to the sprain incurred in service as there was no objective findings of left UCL injury residuals, as demonstrated by examinations.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2012 VA examiner's opinion.  

The Board notes that the Veteran has generally contended on his own behalf that his left thumb disorder is related to his service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current left thumb symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left thumb disorder and any instance of his service, to include his in-service thumb sprain, to be complex in nature.  See Woehlaert, supra.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a left thumb disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact a previous strain has on a thumb.  

Therefore, while the Veteran is competent to describe his purported symptoms of a left thumb disorder during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service left thumb injury and his claimed left thumb disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service left thumb injury as well as the current nature of his left thumb disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has indicated that he had experienced left thumb symptoms since the left thumb injury incurred in service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions.

In this regard, while the Veteran has alleged that he suffered from left thumb pain since the documented September 1993 and October 1993 complaints in service, his service treatment records were negative for any additional left thumb complaints and he denied any such symptoms in his July 1998 RMH.  Moreover, a July 1998 service discharge examination found the Veteran's upper extremities were normal upon clinical evaluation.  Additionally, he specifically denied any current left thumb symptoms.  See March 2102 VA examination.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding any continuous in-service onset of left thumb symptoms to be not credible.

Therefore, the Board finds that the Veteran's left thumb disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include his in-service left thumb sprain. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left thumb disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Testicular disorder

The Veteran contends that he has a testicular disorder due to his military service.

Service treatment records include a September 1992 enlistment examination that is negative for any findings related to the Veteran's testicles.  Clinical evaluation of the genitourinary system was normal.  An October 1995 record documents the Veteran's complaint of testicular pain.  The Veteran denied any trauma, but did state he may have strained himself while lifting a patient.  The Veteran reported that he was diagnosed with epididymitis in February 1992.  Indeed, he indicated that in the past approximately three years prior he had an episode of left testicular pain following trauma.  He indicated that there had been no intervening abnormalities and the present pain was more midline than localized.  Physical examination revealed scrotal edema.  Testicular ultrasound showed minimal fluid on the left and some hypoechoic bands that may suggest old infarcts on the left or old scars, but no acute process.  The Veteran was returned to full duty without any noted treatment.  There is no further documentation relevant to the Veteran's testicles.  A July 1998 service discharge examination found the Veteran's testicles were normal upon clinical evaluation.  The Veteran voiced no complaints relevant to his testicles on the July 1998 RMH.

On a July 2009 VA examination, the Veteran reported that he had been diagnosed with epididymitis, and that the condition has existed since 1993.  Physical examination revealed normal testicles; however, there were findings of tenderness to palpation to the epididymis.  Testicular epididymitis was diagnosed.

Post-service treatment records include a September 2009 private record that documents the Veteran's complaint of testicular pain, which he indicated had been chronic for the past 12 years, and was intermittent, but especially present during sexual activity.  Impotence of organic origin was diagnosed.

In an April 2010 statement, the Veteran indicated that, since his October 1995 in-service injury to his testicles, he has experienced chronic testicular pain.  He indicated that he was recently diagnosed as being impotent.

On March 2012 VA examination, the Veteran reported that, in February 1992, he was struck in the testicular area by a knee.  He indicated that he developed pain and swelling in the right testicle  He reported that he went to Brooke Army Center, and was hospitalized with epididymitis.  The Veteran reported that he currently experiences occasional pain with intercourse, but indicated that he had no acute episodes of testicular problem requiring medical treatment since the mid-1990s.  Physical examination was essentially normal.  The Veteran did, however, report mild tenderness over the right epididymal area with palpation.  There was no finding of scrotal mass or swelling.  The examiner's assessment was normal male genitalia, no injury residuals found.  The examiner opined that the Veteran's report of testicular pain is less likely as not related to the injury or disease incurred during active military service.  The examiner found that there appeared to have been one episode of acute epididymitis in 1992, per claims file review, and tenderness of the left testicle found again in 1995, without note of treatment.  She noted that there had not been a chronic pattern of recurrence, and no evidence of medical intervention in over 20 years.

At the outset, the Veteran reported a pre-service diagnosis of testicular epididymitis.  Indeed, he has indicated that in February 1992 he was treated for a testicular disorder.  However, as noted, the Veteran's enlistment examination shows no complaints of or treatment for a testicular disorder.  In this regard, a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service; unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111.  Moreover, a Veteran's reported history of the pre-existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Given the above, the Veteran is presumed to have been in sound condition at the time of his enlistment.  Moreover, the record does not contain clear and unmistakable evidence to rebut that presumption.  The Veteran's contentions that he was treated for a testicular disorder before active duty does not rise to the level of clear and unmistakable evidence of an identifiable disability.  While he is competent to describe the symptoms he experienced at that time, he is not competent to make a medical conclusion regarding a diagnosis.  Furthermore, as noted, the Veteran reported during the October 1995 visit, that there had been no intervening abnormalities related to that incident.  Accordingly, the appropriate question for consideration is whether the Veteran's testicular disorder was incurred in, rather than aggravated by, active service.

While the medical evidence of record shows that the Veteran has a diagnosis of testicular epididymitis as noted at the July 2009 VA examination, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the March 2012 VA examiner's opinion that the Veteran's report of testicular pain is less likely as not related to the injury or disease incurred during active military service, as there had not been a chronic pattern of recurrence, and no evidence of medical intervention in over 20 years.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2012 VA examiner's opinion.  

The Board notes that the Veteran has generally contended on his own behalf that his testicular disorder is related to his service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current left thumb symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's testicular disorder and any instance of his service, to include his in-service treatment for testicular pain, to be complex in nature.  See Woehlaert, supra.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a testicular disorder requires the interpretation of results found on physical examination and knowledge of the genitourinary system, to include the impact prior trauma has on it.  

Therefore, while the Veteran is competent to describe his purported symptoms of a testicular pain during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service testicular pain and his claimed testicular pain.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service testicular pain as well as the current nature of his testicular pain.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has indicated that he had experienced testicular pain since the in-service incurrence.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions.

In this regard, while the Veteran has alleged that he suffered from testicular pain since the documented October 1995 complaint in service, his service treatment records were negative for any additional testicular complaints and he denied any such symptoms in his July 1998 RMH.  Moreover, a July 1998 service discharge examination found the Veteran's testicles to be normal upon clinical evaluation.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding any continuous in-service onset of testicular symptoms to be not credible.

Therefore, the Board finds that the Veteran's testicular disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include his in-service testicular pain. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a testicular disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Low back disorder

The Veteran contends that he has a low back disorder due to his military service.

Service treatment records include a February 1994 record that documents that the Veteran sustained a soft tissue strain after he fell on his back.  He was also seen in January 1995 for a twisting injury to his back due to playing basketball.  Somatic dysfunction SI joint and L4-5 was assessed.  The Veteran was prescribed pain medication, advised to take hot bath/shower twice a day for 20 minutes, perform low back stretches, and to follow up as needed.  There is no further documentation relevant to the Veteran's low back.  A July 1998 service discharge examination found the Veteran's spine to be normal upon clinical evaluation.  In a July 1998 RMH, the Veteran denied any problems with his back, to include recurrent back pain or any back injury.

Post-service treatment records include a November 2008 private treatment record that documents the Veteran's lower back pain, which he indicated started the year previously.  Physical examination revealed that the spine was tender and there was decreased flexion.  October 2009 through March 2010 private records from Morrow Resurgens Orthopedics document the Veteran's ongoing complaints of low back pain.  An October 2009 imaging study reveals loss of disk height at L5-S1 with lumbar disk degeneration and foraminal stenosis.  The impression was low back pain, lumbar disk degeneration L5-S1.  A subsequent October 2009 record reveals the Veteran's report that he has had low back pain since injuring himself while in the military.  The examiner found that the imaging study taken the week prior was consistent with compressive axial injury consistent with the Veteran's prior history.  The examiner noted that due to the Veteran's prior history of injury in the military as well as serving as a medic in the military with lifting and activities such as jumping off 5-ton trucks, he would recommend conservative treatment.

On a July 2009 VA examination, the Veteran reported that he has been diagnosed with back osteoarthritis.  He indicated that his back disorder had existed since the in-service back injury.  Physical examination of the lumbar spine revealed no sensory deficits, no lumbosacral motor weakness, no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement, and no non-organic physical signs.  X-ray revealed subtle degenerative disc changes L5-S1; no acute abnormality.  The examiner diagnosed L5-S1 disc disease.

On an August 2012 VA examination, the Veteran reported that he had lower back pain that radiated down to his left hip.  He stated that the pain was constant and it bothered him when he sits for a long period of time.  The Veteran reported that he has experienced this pain since he fell while on active duty in 1994, and subsequently injured his back in 1995 and 1997.  The Veteran also reported that he sought treatment for his back in 2008 for what he thought was lower back pain/back spasms.  Physical examination was essentially unremarkable.  The examiner found that the Veteran's low back disorder was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner noted that the Veteran experienced two episodes of back pain while in service with no evidence of continued problems in service.  Further, upon leaving service there was no evidence of continuing care, and that the Veteran first sought treatment for his back in 2007.  The examiner noted that the Veteran's current lumbar spine degenerative joint disease is commonly found at his age.  The examiner observed the Veteran worked for over a decade as a corrections officer without any significant problems.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  In this regard, the Board places great probative weight on the August 2012 VA examiner's opinion that the Veteran's disability was not related to his service and that the most likely etiology of the low back disability was the Veteran's age.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the August 2012 VA examiner's opinion.  

The Board also observes that, in an October 2009 outpatient record, the Veteran's private physician appears to suggest the Veteran's current disk degeneration is related to an in-service injury.  The Board notes, however, such was documented within the Veteran's plan of care, rather than an opinion.  Regardless, there is no indication that the his private physician reviewed the evidence of record, to include the Veteran's service separation documents in which the Veteran's spine was normal upon clinical evaluation, and he specifically denied any problems with his back, to include recurrent back pain or any back injury.  Therefore, the Board accords no probative weight to such opinion as it does not consider all of the relevant evidence of record.  Id. 

The Board notes that the Veteran has generally contended on his own behalf that his back disorder is related to his service.  The Veteran, as well as his wife and friends, is competent to report his symptoms or matters within their own personal knowledge, to include his current back symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's back disorder and any instance of his service, to include his in-service back complaints and treatment, to be complex in nature.  See Woehlaert, supra.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a back disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact previous injuries have on the spine.  

Therefore, while the Veteran is competent to describe his purported symptoms of a back disorder during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service back complaints and treatment, and his claimed back disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service back complaints as well as the current nature of his back disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has indicated that he has experienced continuous back symptoms since he sustained an in-service back injury.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions. 

In this regard, while the Veteran has alleged that he has experienced continuous low back symptoms since his documented in-service injury, he denied such symptoms in his July 1998 RMH.  He specifically reported in his July 1998 RMH that he did not experience any recurrent back pain, or had a back injury.  Moreover, a July 1998 service discharge examination found the Veteran's spine to be normal.  Further, in a November 2008 private examination report, the Veteran reported low back pain that started the year previously.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset of his back condition and/or symptoms to be not credible.

In this regard, the Board has also considered whether service connection is warranted on a presumptive basis for the Veteran's low back disorder.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis in his low back to a degree of 10 percent within the one year following his active duty service discharge in February 1999.  In this regard, the Veteran' service treatment records are negative for such disease.  Moreover, as previously discussed, the Veteran's statements regarding a continuity of back symptomatology have been determined to be not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Therefore, the Board finds that the Veteran's back disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include his in-service back complaints, and arthritis did not manifest within one year of his service discharge.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



E.  Right thigh and right knee disorders

The Veteran contends that he has right thigh and right knee disorders due to his military service.

Service treatment records include a September 1994 record that documents the Veteran pulled a muscle in his right thigh after playing football.  Right vastus medialis muscle tear/strain was diagnosed.  The Veteran was advised to apply warm compresses and he was given a physical therapy consultation.  The Veteran was also seen in November 1992 for right knee pain after participating in marching.  The Veteran denied any right knee trauma.  Physical examination revealed no swelling, bruising, effusion; however, there was tenderness to palpation.  Overuse syndrome was diagnosed.  The Veteran was seen again in November 1993 for right knee injury after playing basketball.  Physical examination was unremarkable.  Right knee sprain was diagnosed, and the Veteran was advised to not run for three days, use ice, and to return if no improvement.  The Veteran was seen again in November 1997 for right knee injury he sustained while playing basketball.  The Veteran complained of tenderness over the right knee.  X-ray was negative.  Right MCL strain was diagnosed.  The Veteran was advised to ice and rest his knee, and to return to the clinic as needed.  There is no further documentation relevant to the Veteran's right thigh and knee disorders.  As previously noted, a July 1998 service discharge examination found the Veteran's lower extremities to be normal on clinical evaluation, and in a July 1998 RMH, the Veteran denied any problems with his joints, to specifically include his knees.

Post-service treatment records includes a November 2008 record that documents the Veteran's report of knee pain that started one month previously.  Physical examination revealed right knee crepitus.  

On a July 2009 VA examination, the Veteran reported that he had been diagnosed with osteoarthritis in his knees.  The Veteran reported that his right knee disorder has existed since November 1988 while in the military due to an injury while conducting physical training.  Relevant to his right thigh disorder, the Veteran reported an in-service right thigh injury.  He indicated that he was not currently experiencing any pain nor was he receiving any treatment for this disorder.  Physical examination of the right knee and right thigh was essentially unremarkable.  X-ray of the right knee was normal.  Right anterior thigh muscle strain and knee strain was diagnosed.

On March 2010 private evaluation, the Veteran reported knee pain with a popping associated and grinding.  Physical evaluation revealed normal alignment.  There was noted knee pain.  X-ray revealed normal bony architecture and alignment.  Anterior knee pain/patellofemoral syndrome was diagnosed.

On March 2012 VA examination, the Veteran denied any pain in his right thigh.  Physical examination revealed that there was no palpable or visual defect of right thigh.  There was no atrophy of the right anterior thigh, and no palpable tenderness was found.  The examiner assessed injury to right quadriceps muscle resolved without residuals.  The examiner observed that the Veteran's tear of the quadriceps was documented in the claims file, however, he denies pain or disability at the current time, and there was no finding of residuals on the current examination.

On August 2012 VA examination, the Veteran reported that since 1992 and over the years, he has experienced pain while walking, trying to run, and standing for a prolonged periods of time.  He reports a popping sound when the knee is straightened after sitting for a while.  The Veteran reported that he was seen in 2010 and told he had runner's knee.  Physical examination of the right knee was essentially unremarkable.  The examiner found that the Veteran's right knee disorder was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner noted that exams and X-rays were normal, and that overuse syndrome was diagnosed in service and is currently shown.  The examiner noted that such is not an abnormal condition.  Further, the examiner found that the Veteran has no objective disease in the right knee.

While the medical evidence of record shows that the Veteran has diagnoses of right thigh and knee disorders as noted at the July 2009 VA examination, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the March 2012 and August 2012 VA examiner's opinions that the Veteran's claimed conditions were not related to the right thigh and knee injuries noted in service as there was no noted objective residuals noted on examinations.  As such, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2012 and August 2012 VA examiners' opinions.  

The Board notes that the Veteran has generally contended on his own behalf that his left thumb disorder is related to his service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current left thumb symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left thumb disorder and any instance of his service, to include his in-service thumb sprain, to be complex in nature.  See Woehlaert, supra.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a left thumb disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact a previous strain has on a thumb.  

Therefore, while the Veteran is competent to describe his purported symptoms of a left thumb disorder during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service left thumb injury and his claimed left thumb disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service left thumb injury as well as the current nature of his left thumb disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

The Board notes that the Veteran has generally contended on his own behalf that his right thigh and knee disorders are related to his service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current right thigh and knee symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right thigh and knee disorders and any instance of his service, to include his in-service complaints, to be complex in nature.  See Woehlaert, supra.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of right thigh and knee disorders require the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact a previous injury has on a muscle and a knee.  

Therefore, while the Veteran is competent to describe his purported symptoms of his  right thigh and knee disorders during service as well as the current manifestations, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service thigh and knee injuries and his claimed right thigh and knee disorders.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service thigh and knee complaints as well as the current nature of his right thigh and knee disorders.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has indicated that he has experienced symptoms of these disorders since the in-service injuries incurred in service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions.

In this regard, while the Veteran has alleged that he suffered from right thigh and right knee pain since the documented in-service complaints, his service treatment records were negative for any additional right thigh and right knee complaints and he denied any such symptoms in his July 1998 RMH.  Moreover, a July 1998 service discharge examination found the Veteran's lower extremities to be normal.  Additionally, relevant to his right thigh he specifically denied any current right  thigh symptoms.  See March 2102 VA examination.  Moreover, the November 2008 private examination report documents the Veteran's complaints of right knee pain that started one month previously.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding any continuous in-service onset of right thigh and right knee symptoms to be not credible.

Therefore, the Board finds that the Veteran's right thigh and right knee disorders were not shown to be causally or etiologically related to any disease, injury, or incident during service, to include his in-service complaints. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right thigh and right knee disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left hip disorder is denied.

Service connection for a left thumb disorder is denied.

Service connection for a testicular disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right anterior thigh disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


